Case 21-40405    Doc 28    Filed 07/06/21 Entered 07/06/21 15:41:51     Main Document
                                        Pg 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

In re Kevin Taylor                        )
                                          )   Case No. 21-40405
                                          )   Chapter 13
                                          )
                     Debtor.              )   Response Due: 7/27/2021


To:   Bungalow Series IV Trust
      C/O SN Servicing Corporation
      PO Box 660820
      Dallas, TX 75266

      SN Servicing Corporation
      Attn: President Robin Arkley
      323 55th Street
      Eureka, CA 95501

      David Noyce
      1512 Main Street, Suite 130
      Grandview, MO 64030

WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY JULY
27, 2021.

YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED.
IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING,
THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE,
THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.



                               OBJECTION TO CLAIM 2

                                                                        (L.F. 11 Rev. 12/09)
Case 21-40405      Doc 28      Filed 07/06/21 Entered 07/06/21 15:41:51             Main Document
                                            Pg 2 of 3



        Kevin Taylor, Debtor herein, objects to your Claim No. 2, in the amount of $319,357.07
for the following reason(s):

       Since the filing of this bankruptcy, Debtor has been approved for a loan
modification. Therefore, the claim should not include any mortgage arrearage on
the date of filing.
                                               /s/ Andrew Kirkwood Smith
                                               26A North Central Avenue
                                               Clayton, MO 63105
                                               314.740.2989 (phone)
                                               314.781.2695 (fax)
                                               Attorney for Debtor




                                       Certificate of Service

I.      I certify that a true and correct copy of the foregoing document was filed electronically
on July 6, 2021 with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail
Notice List.

                                                      /s/ Andrew Kirkwood Smith
                                                      Andrew Kirkwood Smith


II.    I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to the parties listed below on July 6, 2021:

Bungalow Series IV Trust
C/O SN Servicing Corporation
PO Box 660820
Dallas, TX 75266

SN Servicing Corporation
Attn: President Robin Arkley
323 55th Street
Eureka, CA 95501

David Noyce

                                                                                    (L.F. 11 Rev. 12/09)
Case 21-40405     Doc 28      Filed 07/06/21 Entered 07/06/21 15:41:51   Main Document
                                           Pg 3 of 3


1512 Main Street, Suite 130
Grandview, MO 64030

Kevin Taylor
4043 Sun Tide Court
Arnold, MO 63010

                                                /s/ Andrew Kirkwood Smith______
                                                    Andrew Kirkwood Smith
                                                    Attorney for Debtor




                                                                         (L.F. 11 Rev. 12/09)
